432 So. 2d 37 (1983)
BOARD OF TRUSTEES OF THE INTERNAL IMPROVEMENT TRUST FUND OF the STATE OF FLORIDA, Petitioner,
v.
PARADISE FRUIT COMPANY, Inc., a Florida Corporation, Respondent.
No. 62258.
Supreme Court of Florida.
May 9, 1983.
John W. Williams, Asst. Dept. Atty., Tallahassee, for petitioner.
Charles M. Harris, Crofton, Holland, Starling, Harris & Severs, P.A., Titusville, for respondent.
This cause having heretofore been submitted to the Court on jurisdictional briefs and portions of the record deemed necessary to reflect jurisdiction under Article V, Section 3(b), Florida Constitution (1980), *38 and the Court having determined that it should decline to accept jurisdiction, it is ordered that the Petition for Review [of 414 So. 2d 10] is denied.
No Motion for Rehearing will be entertained by the Court. See Fla.R.App.P. 9.330(d).
ADKINS, Acting C.J., and BOYD, McDONALD and EHRLICH, JJ., concur.
OVERTON, J., dissents with an opinion.
OVERTON, Justice, dissenting.
I dissent. I find that this Court has mandatory jurisdiction because the district court declared section 712.03(7), Florida Statutes (1979), to be unconstitutional in its retroactive application. I also find that there is conflict with our decisions in Odom v. Deltona Corporation, 341 So. 2d 977 (Fla. 1977), and Martin v. Busch, 93 Fla. 535, 112 So. 274 (1927).